The opinion of the court was delivered by
Manning, C. J.
This is a proceeding by mandamus to compel the police jury of Iberia parish to place upon its estimate of expenses tbe *710unpaid residue of the plaintiff’s judgment against the parish, and to levy a tax sufficient to pay the same. The tax assessor is made a party defendant also.
The plaintiff obtained a judgment against the defendant in 1876. Duperier v. Pol. Jury Iberia, 28 Annual, 613. Under that judgment the defendant in that year levied a tax of three mills on each dollar’s valuation of property on the roll of 1875 to pay it. A portion of this tax was collected, but not all, and therefore not enough to satisfy the judgment. The object of this mandamus is to compel the levy of another and additional tax on the roll of 1877 to pay this unsatisfied residue. . We do not think she is entitled to it at .present.
This prooess of making a part of the tax-owers bear all the burdens of the government is not confined to Iberia parish. A tax of three mills was presumably sufficient, if collected, to discharge the debt. A part of those who owe taxes pay them. Others do not, and are not made to pay. A new and additional tax is laid to pay the residue of the debt. A part pay that — the same that paid the first — and the delinquents repeat their delinquency. Not enough is yet collected, and this tax levying goes on ad infinitum or until the repeated payments by the tax payers extinguishes the debt that should have been borne proportionately by all the tax-owers. This is the root of half our wo. .
The. plaintiff should have proceeded against the tax collector to compel him to collect the whole of the assessment and levy of the three mill tax, which had been made for the express purpose of paying her judgment. The law provides ways and means for the collection of taxes, and until these are exhaused, the plaintiff or relator cannot rightly demand other process for the enforcement of her claim than that already given, and which the police jury have endeavoured to effectuate by complying with the mandate of this court to levy a tax to pay it.
Judgment affirmed.